ORDER
Sammie Rhoades (Claimant) appeals the decision of the Labor and Industrial Relations Commission (Commission) that Claimant was discharged by his employer for repeated incidents of sexual harassment, and that Claimant was therefore disqualified from receiving unemployment benefits for a ten-week period. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Judgment affirmed pursuant to Rule 84.16(b).